Citation Nr: 0620135	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  02-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1950 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which established entitlement to 
service connection for PTSD, rating the condition as 50 
percent disabling. The veteran had a hearing before the Board 
in March 2005 and the transcript is of record.

The case was brought before the Board in June 2005, at which 
time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include obtaining recent 
medical records and affording him a new VA examination. The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the appellant 
submitted a statement in April 2002 that he had just had a 
stroke "brought on by PTSD.  He appears to be raising a 
claim for service connection for a stroke secondary to the 
PTSD, and this issue is REFERRED to the RO for appropriate 
action.
 



FINDING OF FACT

Since the date of the grant of service connection, the 
veteran's PTSD primarily results in nightmares, flashbacks, 
extreme difficulties sleeping, feelings of anger and rage, 
anxiety, depression, poor relationships with others, and 
social isolation with a strong preference to be alone, all 
resulting in moderate to severe, but less than total, social 
and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for post-traumatic stress disorder (PTSD) have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).



In January 2002, the RO granted the veteran service 
connection for PTSD rating the disability at 50 percent. On 
appeal, the veteran claimed for a higher rating due to the 
alleged deterioration of his mental and physical health and 
his incapacity to maintain any type of employment. 

It is noteworthy that this appeal is from a rating that 
granted service connection and assigned the initial rating 
for PTSD. Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence. Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, the medical files show the veteran was 
diagnosed with PTSD as early as October 1999. Aside from one 
2000 VA examination, the veteran's GAF scores since his 
initial diagnosis have ranged from 45 to 55, more recently 
ranging from 45 to 50. The DSM-IV provides for a GAF rating 
of 41-50 for serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole support an increased rating for 
the veteran's PTSD to 70 percent, but no more. 

The veteran was initially awarded service connection for PTSD 
in January 2002, effective from November 1999. Since that 
time, although GAF scores differed slightly, every treating 
provider noted the same prominent symptomatology manifested 
by the veteran's condition.  Outpatient treatment records and 
VA examination reports list the veteran's PTSD to be most 
prominently manifested by violent nightmares and intrusive 
thoughts coupled with insomnia. Specifically, medical reports 
show the veteran sleeps only a few hours every night and when 
he does sleep his nightmares are severe. His wife confirmed 
during the March 2005 hearing that the veteran will often 
hurt her or himself in his sleep and at least on one 
occasion, tore apart the headboard of their bed. 

All medical reports also consistently indicate the veteran's 
strong preference to be alone and his problems with anger. 
Specifically, after service that veteran had many short-lived 
jobs mostly in steel factories. The longest job held was for 
seven years back in 1971 where he was fired for "threatening 
to kill two of his bosses." Since that time the veteran has 
been unemployed and reports "doing nothing all day." He 
avoids crowds and people in general. The only social contact 
he has is with his wife and step-son's family, who live with 
him. 

The veteran most recently underwent a VA examination in 
November 2005 where the examiner assigned the veteran with a 
GAF score of 45-52. In rendering his conclusion, the examiner 
addressed the varying GAF scores in the medical records 
concluding as follows:

There has been a discrepancy regarding the veteran's GAF 
score, between the 50 to 45 he was given in the past. In 
fact, the combination of physical and psychotic 
conditions decreases the quality of the veteran's life. 
Otherwise, if thinking only about his GAF score as far 
as his posttraumatic stress disorder, it would be 
probably fair to give him a score of 50-52. This score 
represents the veteran's functional capability in 
respect to the above psychiatric condition. The 
veteran's GAF score with respect to his medical 
condition of course will be lower.

The Board finds the VA examiner's opinion compelling. The 
examiner reviewed the C-file at the time and contemporaneous 
outpatient treatment records support the examiner's findings. 
Specifically, VA outpatient treatment records from 2003 to 
2005 consistently assigned the veteran with a GAF of 50 
listing comparable symptoms as described in the examiner's 
report. 

In contrast, it is noteworthy that a July 2000 VA examination 
found the veteran to have a much more mild condition then the 
more recent opinion suggests. Specifically, the 2000 examiner 
assessed the veteran to have a GAF score of 58-65. The Board 
does not find this opinion probative. Unlike the more recent 
findings, outpatient treatment records at or around the July 
2000 examination consistently assigned the veteran with a GAF 
score of 52-55, associated with a moderate psychiatric 
condition, despite the consistency in the identified 
symptoms. The 2000 examiner noted, moreover, that he did not 
have the entire C-file to review at the time he rendered his 
opinion. Accordingly, the Board concludes that the 2000 VA 
examination's GAF score was not accurately indicative of the 
veteran's condition at that time.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating.  See 38 C.F.R. § 4.7.  

The veteran's PTSD symptoms include mood disturbances such as 
anger, anxiety, irritability, depression and significant 
sleep disturbances. He has exhibited anxiety and depressed 
affect during examination. The 2005 examiner notably 
indicated that the veteran's insight and judgment are fair to 
poor. It also appears that he has difficulty maintaining 
effective relationships, evidenced by the years of 
unemployment and strained relationships with his family. His 
familial relationships at first glance look intact. He has 
been married to his current wife for over 17 years, and his 
previous marriage lasted 28 years. However, the medical 
records reveal that the veteran has four children from his 
previous marriage (one of whom is deceased), which he 
declines to maintain contact with. Currently, his step-son 
and his step-son's family live with him and his wife out of 
financial necessity, but it is clear the veteran is irritated 
by their presence. The progression of treatment records 
indicate, moreover, that his current marriage is 
significantly strained by the veteran's medical condition. 

The veteran's psychiatric symptoms also resulted in social 
isolation and detachment from others; he reported having only 
one friend "about 80 years old but he has cancer, and may 
die within a year." In general, the veteran testified he 
never leaves the house except to get the mail or occasionally 
run to the store. In addition to the above symptoms, the 
veteran also experiences irritability, lack of interest in 
life, and an exaggerated startle response. 

With the exception of the July 2000 examination, the veteran 
has routinely been assigned a GAF score consistent with 
"moderate" to "serious" impairment in social and 
occupational functioning, with manifestations such as 
feelings of anger, nightmares, sleeplessness and the 
inability to maintain long-lasting relationships, including 
long-lasting jobs. Indeed, since 2003, the veteran's GAF 
scores consistently fall in the "serious" impairment range 
of 41 to 50. This is exactly the criteria for a 70 percent 
rating.

The veteran, however, does not have any symptoms ordinarily 
associated with total social and occupational impairment, 
such as impaired thought processes or communication, 
inappropriate behavior, deficient personal hygiene, 
disorientation or memory loss.  More importantly, he does not 
have total social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 100 percent.  As discussed above, and 
specifically opined by the November 2005 examiner, the 
severity of his condition, to include his inability to work, 
is a combination of his psychiatric and non service-connected 
physical disabilities.

Since the veteran has some of the criteria for a 70 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as loss of interest, irritability, 
etc., see Mauerhan, supra, the Board concludes his overall 
level of disability more nearly approximates that consistent 
with a 70 percent rating.  The GAF scores of record support 
the Board's conclusion that a higher rating is warranted. The 
majority of the scores, especially from 2003 to 2005, are in 
the 41-50 range reflecting "serious" impairment in social 
and occupational functioning, which is commensurate with a 
higher degree of social and industrial impairment as required 
for the assignment of a 70 percent disability evaluation.  

The VA outpatient treatment records indicate on-going medical 
and psychiatric treatment to include group therapy for PTSD. 
As explained in more detail above, the symptoms throughout 
the veteran's treatment from 1999 to 2005 are consistent with 
those shown in his most recent, November 2005 VA examination. 
For this reason, staged ratings are not applicable. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating from the date he filed his claim. 
The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating. As noted above, none of 
the criteria for a 100 percent rating are met. He does not 
experience hallucinations. He has never exhibited impairment 
in thought processes or communication. He does not exhibit 
inappropriate behavior. His personal hygiene is appropriate. 
There is no objective evidence of disorientation.  He does 
have some social isolation, but he has at least minimal 
contact with others.  He does not have total social and 
occupational impairment as a result of the PTSD alone. 
Therefore, a higher rating is not warranted.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  


The notice requirements were met in this case by letters sent 
to the claimant in September 2004, June 2005, and October 
2005.  The September 2004 letter advised the claimant of the 
information necessary to substantiate his increased rating 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The June 2005 letter told him to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 
Since the Board has concluded that the 70 percent increased 
rating for PTSD should be applied from the initial date of 
service connection there is no question as to an effective 
date to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case, in terms of letters addressing the 
evidence needed for a higher rating.  However, this was not 
prejudicial to the veteran, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
several additional supplemental statements of the case (SSOC) 
were provided to him. 

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
2000 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  That is, the GAF 
score assigned at that time was 45-52, and the 
contemporaneous treatment records show a GAF score of 50, 
which is essentially the same assessment of his social and 
occupational functioning. The veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings. The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95. The 2005 VA examination report is thorough and 
supported by VA outpatient treatment records. There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating of 70 percent for 
post-traumatic stress disorder (PTSD) is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


